UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 30, 2010 VOICE ASSIST, INC. (Exact name of registrant as specified in its charter) Nevada 333-149446 26-1929199 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2 South Pointe Dr., Suite 100, Lake Forest, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (949) 655-1677 Musician’s Exchange 2858 Erie St., San Diego, California 92117 (Former name or former address, if changed since last report) Copies of Communications to: Stoecklein Law Group Emerald Plaza 402 West Broadway Suite 690 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Current Report on Form 8-K contains forward-looking statements. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any perceived benefits as the result of the Agreements of Purchase and Sale of Assets referenced herein, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objections of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements or belief; and any statements of assumptions underlying any of the foregoing. This Current Report includes statements regarding our plans, goals, strategies, intent, beliefs or current expectations. These statements are expressed in good faith and based upon a reasonable basis when made, but there can be no assurance that these expectations will be achieved or accomplished. These forward-looking statements can be identified by the use of terms and phrases such as “believe,” “plan,” “intend,” “anticipate,” “target,” “estimate,” “expect,” and the like, and/or future-tense or conditional constructions (“will,” “may,” “could,” “should,” etc.). Items contemplating or making assumptions about actual or potential future sales, subscriptions, market size, collaborations, and trends or operating results also constitute such forward-looking statements. Although forward-looking statements in this report reflect the good faith judgment of management, forward-looking statements are inherently subject to known and unknown risks, business, economic and other risks and uncertainties that may cause actual results to be materially different from those discussed in these forward-looking statements. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We assume no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, other than as may be required by applicable law or regulation. Readers are urged to carefully review and consider the various disclosures made by us in our reports filed with the Securities and Exchange Commission (“SEC”) which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operation and cash flows. If one or more of these risks or uncertainties materialize, or if the underlying assumptions prove incorrect, our actual results may vary materially from those expected or projected. EXPLANATORY NOTE On September 29, 2010, the Registrant changed its name from Musician’s Exchange to Voice Assist, Inc. in anticipation of the completion of the acquisition of substantially all of the assets of SpeechPhone LLC, MDM Intellectual Property LLC, SpeechCard LLC, and Voice Assist LLC.The acquisition of substantially all of the assets of the mentioned limited liability companies was completed on September 30, 2010.As a result of the completion of the acquisitions, the Registrant now develops and markets speech recognition based virtual assistants that unify communications and messaging through a single personal phone number. References throughout this Current Report on Form 8-K to “we,” “our,” “us,” “the Company,” “the Registrant,” “Voice Assist,” and similar terms refer to Voice Assist, Inc., unless otherwise expressly stated or the context otherwise requires.This Current Report contains summaries of the material terms of the agreements executed in connection with the transactions described herein.The summaries of these agreements are subject to, and qualified in their entirety by, reference to those agreements, all of which are incorporated herein by reference. 1 Section 1 – Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement. As previously reported by the Registrant in its Current Report on Form 8-K, filed on October 12, 2010, the Registrant completed the acquisition of substantially all of the assets of SpeechPhone LLC, MDM Intellectual Property LLC, SpeechCard LLC, and Voice Assist LLC, all of which are Delaware Limited Liability companies, in exchange for a total of Twenty Million Five Hundred Thousand (20,500,000) shares of the Registrant’s restricted common stock on September 30, 2010. See Item 2.01 below for a further description of the acquisition. Section 2 – Financial Information Item 2.01 Completion of Acquisition of Disposition of Assets. On September 30, 2010, we completed the acquisition of essentially all the assets of the above mentioned entities pursuant to the Agreements of Purchase and Sale of Assets described in Item 1.01 above and in this Item 2.01. The acquisition was accounted for as a recapitalization effected by an exchange of shares for the assets, wherein SpeechPhone LLC and related entities are considered the acquirer for accounting and financial reporting purposes. Agreements of Purchase and Sale of Assets Effective September 30, 2010, the Registrant completed the acquisition of substantially all of the assets of SpeechPhone LLC, a Delaware Limited Liability company (“SpeechPhone”) in exchange for Ten Million Two Hundred Fifty Thousand (10,250,000) shares of the Registrant’s restricted common stock. Effective September 30, 2010, the Registrant completed the acquisition of substantially all of the assets of MDM Intellectual Property LLC, a Delaware Limited Liability company (“MDM”) in exchange for Six Million One Hundred Fifty Thousand (6,150,000) shares of the Registrant’s restricted common stock. Effective September 30, 2010, the Registrant completed the acquisition of substantially all of the assets of SpeechCard LLC, a Delaware Limited Liability company (“SpeechCard”) in exchange for One Million Twenty Five Thousand (1,025,000) shares of the Registrant’s restricted common stock. Effective September 30, 2010, the Registrant completed the acquisition of substantially all of the assets of Voice Assist, a Delaware Limited Liability Company (“Voice Assist”) in exchange for Two Million Fifty Thousand (2,050,000) shares of the Registrant’s restricted common stock. The above mentioned Agreements of Purchase and Sale of Assets are collectively referred to as the Agreements. Pursuant to the terms of the Agreements, the Registrant accepted the resignation of its prior officers and sole director and appointed Mr. Michael Metcalf as President, Chief Executive Officer and a Director and Ms. Donna Moore as Chief Financial Officer, Secretary and Treasurer of the Registrant. 2 Pursuant to the conditions to closing of the Agreements: (i) the Registrant issued 1,025,000 shares of common stock in exchange for 100% of Mr. Michael Metcalf’s concept Music By Voice, (ii) the Registrant obtained cancellation of a total of 8,400,000 shares of common stock, and (iii) the Registrant issued 2,000,000 convertible preferred voting shares to Mr. Michael Metcalf in exchange for extinguishing $1,700,000 in debt. FORM 10 DISCLOSURE We are providing below the information that would be included in a Form 10 if we were to file a Form 10.Please note that the information provided below relates to the current operations acquired through the closing of the Agreements of Purchase and Sale of Assets discussed above. DESCRIPTION OF BUSINESS The Agreements of Purchase and Sale of Assets discussed in Items 1.01 and 2.01 above are collectively referred to as the “Agreements.”As a result of the closing of the Agreements, our main focus has been redirected to the developing and marketing speech recognition based virtual assistants that unify communications and messaging through a single personal phone number.The information set forth herein is only a summary of our business plans. Business Development Voice Assist, Inc. (“Voice Assist”) was formed as a Nevada corporation in February 2008.On September 29, 2010, Voice Assist changed its name from Musician’s Exchange to Voice Assist, Inc.Effective September 30, 2010, Voice Assist completed the acquisition of substantially all of the assets of SpeechPhone LLC, MDM Intellectual Property LLC, SpeechCard LLC, and Voice Assist LLC (more fully described in Item 2.01 above). As a result of the closing of the Agreements, Voice Assist now develops and markets speech recognition based virtual assistants that unify communications and messaging through a single personal phone number.Voice Assist now hosts a speech technology platform which currently serves over 8,000 subscribers and completes approximately 60,000 calls per day.The technology empowers mobile staff members and especially drivers to use speech commands to access data and send email or text messages by voice instead of typing. Recent Change in Management As a result of the closing of the Agreements, Voice Assist accepted the resignation of its prior officers and sole director and appointed Mr. Michael Metcalf as President, Chief Executive Officer and a Director of the Company and Ms. Donna Moore as Chief Financial Officer, Secretary and Treasurer of the Company on September 30, 2010. Business of Voice Assist Voice Assist is a voice recognition technology company focused on enabling access to any information through any device using speech technology.Our technology allows consumers and business clients to use simple voice commands to dial, email, text or post to social networks.We offer private labeled versions to wireless and wireline carriers as well as marketing companies.Voice Assist functionality powers many new service offerings including a safe driving application that enables drivers to keep their eyes on the road rather than on the phone.Maximizing driving safety and improving personal productivity are just a few of its many benefits. 3 Uniquely packaged services are available for individual subscribers, businesses and telecom carriers.We offer compelling value and cost effective solutions in the communications industry. The average user today has 3 phone numbers to give out, 3 voice mail boxes to check, multiple e-mail accounts and the choice of other communication tools like pagers, mobile phones and even text messaging.The technological choices are great but the use of multiple devices and multiple service providers has created the demand for simplicity.That’s what a Voice Assist assistant brings. Voice Assist assigns a single personal phone number that links all your existing phone numbers and messaging solutions into one simple to use interface, driven by the users’ voice. Voice Assist service runs on dedicated Lucent Speech Servers including robust Automatic Speech Recognition and Text to Speech technology developed by Bell Laboratories. Lucent Speech Servers are NEBS compliant, fully redundant carrier grade platforms which have already been proven by processing over 1 million consecutive calls at a rate of approximately 7 calls per second.Built to meet carrier’s stringent requirements for reliability, open standards, scalability and interoperability, the Voice Assist platform is a complete solution for outsourced enhanced speech services. Industry Background One of the greatest challenges facing people today is driver distractions caused by the use of mobile phones while driving.Distracted drivers who take their hands off the wheel or their eyes off the road to look at or interact with a mobile phone now account for more than 6,000 fatal automobile accidents annually.This problem is so significant that at least 20 states have already passed hands-free driving and/or no texting while driving laws to help reduce fatalities and injuries. Some celebrities have even jumped into the cause such as Oprah Winfrey to promote what she calls the “no phone zone.”Despite the many articles and news reports published and even the celebrity promotion for driver safety, the fact still remains – people are using mobile phones while driving and the problem continues. Mobile phone companies and even automobile manufacturers are now promoting the use of Bluetooth speakerphones and/or Bluetooth headsets that sync up to your mobile phone when you enter the vehicle before driving.Although the use of Bluetooth devices can help reduce physical interaction with the mobile phone multiple circumstances are still prevalent that still cause interaction and subsequently accidents. The answer to the problem is to combine the use of hands-free devices such as a headset or speakerphone with a voice activated assistant that eliminates all other interactions with the phone by replacing any and all physical interactions with simple voice commands. The Voice Assist Solution We develop market and support hosted speech applications designed to work with any handset and any carrier.Our solution includes best of breed automatic speech recognition (ASR) technology and text-to-speech (TTS) technology along with speech-to-text (STT) technology combined with a user friendly virtual assistant we call “Voice Assist.” 4 Voice Assist is an “enhanced service” that will work with any phone including but not limited to mobile phones, landlines, VoIP phones, SIP clients and instant messenger clients. We build applications designed to increase driver safety and reduce or eliminate physical interaction with the phone except through voice commands.We develop and support private labeled versions of our applications and we help support 3rd party developers to build additional speech applications using our proprietary SpeechApp language which is an extension of Java Script. Products and Services Our current product includes Voice Dialing, Email by Voice, Text by Voice and Post to Social Networks by Voice.The service is available on-line with instant activation at www.voiceassist.com. Voice Dialing allows subscribers to dial by saying a name or a name and location such as “call Michael Metcalf at work” or “call Michael Metcalf at mobile.” Email by Voice allows subscribes to listen to email or reply to email or even originate a new email using simple voice commands such as “send an email to Michael Metcalf.”Subscribers simply say the message desired and then use additional voice commands to repeat it, rerecord it or send it.The voice message is then translated into text and sent to the desired party as if they had typed the original message.To eliminate any ambiguities the original recorded voice file is also sent as an attachment. Texting by Voice is a two way experience with Voice Assist.Subscribers can send a text by using a simple command such as “send a text to Michael Metcalf.”The subscriber then speaks the message and uses additional voice commands to repeat the message, re-record the message or send it.The message is then converted into text and sent to the mobile phone to which it was intended.When a text message is received, the Voice Assist application checks the subscribers setting to determine the best delivery method. In some cases, the text message will simply be sent along to the mobile phone screen of the subscriber.In other cases, such as “I’m driving mode”, Voice Assist will call the subscriber and then announce the identity of the person who sent the text message and then read the text message using text-to-speech.Once the message is delivered, the Voice Assist application offers the subscribers the option to record and send a reply.The reply is automatically converted back into text and sent back to the person who sent the original text.As a result, it is possible for subscribers to send and receive text messages from any phone including mobile phones without a text messaging plan or even from landlines whether they are connected to the internet or a computer or not. Posting to social networks such as Twitter or Facebook is as easy as saying “post to Twitter” and then recording a message.Subscribers can review the message, re-record the message or post the message when ready using nothing but additional voice commands.The message is then converted into text and posted to the social network as requested. Voice Assist eliminates the need to look at the phone or press any buttons to make calls, retrieve email, reply to email, send email, send a text, listen to text, reply to text or even post to social networks such as Twitter and Facebook. 5 Subscribers can set up a new account via the internet (www.voiceassist.com) and begin using voice commands with their existing phones in just a few minutes.Unlike other speech applications that require a software download into the handset before use, Voice Assist can be used from any handset regardless of the handset manufacturer or carrier network used. SpeechApp development and hosting services.The Company offers professional development and/or customization services to resellers and/or distribution partners.The Company also supports 3rd party developers seeking to develop applications based on SpeechApp, our proprietary rapid application development environment.Although SpeechApp is proprietary, it is an extension of Java Script speeding speech application development to 3rd party developers familiar with Java Script.Java Script is among the most familiar programming languages in the world.Applications written in SpeechApp are designed to be hosted on our hosted speech platform (HSP) in order to leverage the architecture of our platform including but not limited to our switching systems and billing platforms.Hosted applications are able to leverage our automated provisioning and billing platforms that offer instant on-line activation of new subscribers. Customer support services.The Company offers tier 1 and/or tier 2 and tier 3 customer support services to support end users and/or resellers or distribution partners.The Company offers custom support plans based on partner requirements and specifications.Custom support includes the issuance of local or toll free numbers which are answered on behalf of our resellers and/or distribution partners using their brand when required. Voice Platform Voice Assist leverages a hosted speech platform (HSP) that is located in multiple carrier neutral data centers.Each data center is configured in a redundant configuration.Each data center has a soft-switch which acts as the front end to the speech server farms.Callers are connected via the soft-switch (SS) to application servers (AP) which intern interact with the hosted speech servers (HSP) along with the central database and the billing servers (BS). Each data center is monitored via network management software (NMS) to report overall system status and individual status of all major components, servers, and related network equipment. Voice Assist’s hosted speech platform (HSP) has already processed over 50 million calls and can be scaled as necessary based on subscriber demand. Voice Assist’s platform uses industry standard hardware and software provided by such companies as Dell, HP, Cisco, Microsoft, Sun and others.The overall service that we provide is codependent upon the continual operation of the hardware and/or software provided by such 3rd party vendors.In the event, any hardware and/or software should not continue to operate as normally expected or in the event such manufacturers discontinue making such hardware and/or providing support or software patches thereto, the Company’s service could be interrupted and we could be negatively impacted or unable to continue to provide service. 6 Customers We provide access to hosted speech applications directly to end users and to wholesale resellers and/or distribution partners.End users are primarily mobile professionals and other people who prefer the safety and productivity of using speech commands rather than pushing buttons while driving.As of the date of this Current Report the Company had provided hosted speech services to more than 10,000 clients including small businesses, resellers, distribution partners and/or end users. Competition The Company currently has and expects to have increased competition as many well known companies are beginning to pay close attention to the distracted driver problem.Some competition is coming from device manufacturers such as BlueAnt who are now imbedding speech technology into Bluetooth headsets and/or Bluetooth speakerphones.Additional competition is coming from mobile phone handset manufacturers who are also imbedding speech technology into their handsets.Some of the companies competing against the Company have significantly more resources and a longer track record than we do.Increased completion could negatively impact our Company. There are also some hosted speech applications that compete with the Company including but not limited to www.drivesafe.ly, www.dial2do.com, www.vlingo.com and www.voiceonthego.com.Some of these competitors have been in business longer and have more financial resources than we do at the present time and therefore they could also negatively impact the Company.Although the Company faces stiff competition from device manufacturers and other hosted speech application service providers, the Company’s management team has a history of building award winning speech applications and has competed favorably against other competitors in the industry for than 12 years. The Company has a strategy that it believes will help give it a competitive advantage and it is taking steps to file patents or has patents pending that may help in this regard. Intellectual Property The Company has 6 patents pending and anticipates filing additional patents to protect the intellectual property of the Company. To protect our trade secrets and know-how the Company requires all staff members and/or contractors to sign confidentiality agreements and \or invention assignment agreements as appropriate.All staff members sign agreements to maintain the confidentiality of such proprietary information; however, this information is difficult to monitor and control. Despite our efforts to protect our proprietary rights, unauthorized parties may attempt to copy or otherwise obtain and use our technology, methods or know-how to develop products with the same functionality as our products.Monitoring unauthorized use of our proprietary information and technology is difficult, and we cannot be certain that the actions we have taken to do so will always prevent misappropriation of our technology methods or know-how, particularly in foreign countries where the laws may not protect proprietary rights as fully as do the laws of the United States. 7 The software industry is characterized by the existence of a large number of patents and frequent litigation based on allegations of patent infringement and the violation of intellectual property rights. Although we attempt to avoid infringing known proprietary rights of third parties, we may become subject to legal proceedings and claims for alleged infringement by us or our resellers of third-party proprietary rights, such as patents, trade secrets, trademarks or copyrights, from time to time in the ordinary course of business or otherwise. Any claims relating to the infringement of third-party proprietary rights, even if not successful or meritorious, could result in costly litigation, divert management’s attention from our business or require us to enter into royalty or license agreements that could be costly or otherwise disadvantageous to us. In addition, parties making these claims may be able to obtain injunctions, which could prevent us from selling our products or services. Furthermore, although we take precautions, former employers of our employees may assert that our employees have improperly or unwittingly disclosed confidential or proprietary information to us without our knowledge. Any of these occurrences could harm our business. We may be increasingly subject to infringement claims as the number and features of our products increase. Software Development The Company continues to improve our core applications and build new applications designed to improve driver safety and increase driver productivity.The Company currently has 11 people dedicated to software development.The Company spends 28% of its currently monthly budget on software development which equates to 34.1% of sales. The Company will continue to spend money in Software Development in order to maintain its competitive advantage.Although the Company intends to grow the development team as it begins to support greater numbers of 3rd party developers, anticipated subscriber growth may lower software development costs as expressed as a percent of sales. The Company has adopted the provisions of the Software Topic of the FASB ASC to account for its internally and externally developed software costs since the Company is dependent on the software to provide the enhanced services.The capitalization of software development costs begins when a product’s technological feasibility has been established and ends when the product is available for use. Software development costs include direct costs incurred subsequent to establishment of technological feasibility for significant product enhancements.Amortization is computed on an individual project basis using the straight-line method over the estimated economic life of the projected product, generally three to five years. Marketing The Company plans to launch an aggressive marketing campaign on the internet to create public awareness and demand for our products and services.Specific advertising campaigns are currently being planned for launch around the holiday season to promote Voice Assist along with a hands-free Bluetooth device as “the gift that could save a family members life.”The Company anticipates that such marketing efforts will generate increased revenues for the Company but there can be no assurance that such marketing efforts, if carried out, will result in sufficient sales revenues and net margin to cover the expected costs of such marketing endeavors. 8 The Company is also currently working with several resellers and distribution partners who are planning additional marketing campaigns focused primarily around selling private labeled services to home based entrepreneurs and small to midsized business clients. The Company also plans to retain the assistance of a public relations firm during the 4th quarter to help create additional public awareness of the Voice Assist solution as the solution to the hands-free driving problem.The Company was recently featured on Fox 11 news and believes additional media coverage is likely to occur without the necessity to pay for the broadcast air time. Employees As of the date of this Current Report, we have 27 full-time and/or part-time employees and/or contractors working for the Company.None of them are represented by a labor union or subject to a collective bargaining agreement.We consider our relations with our staff members and contractors to be good RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below, together with all of the other information included in this report, before making an investment decision. If any of the following risks actually occurs, our business, financial condition or results of operations could suffer. In that case, the trading price of our common stock could decline, and you may lose all or part of your investment. You should read the section entitled “Special Note Regarding Forward Looking Statements” above for a discussion of what types of statements are forward-looking statements, as well as the significance of such statements in the context of this report. RISKS RELATED TO OUR BUSINESS We depend upon third-party resellers for a significant portion of our sales. The loss of key third-party resellers, or a decline in third-party resellers’ resale of our products and services, could limit our ability to sustain and grow our revenue. Our revenues are dependent upon the viability and financial stability of our third-party resellers, as well as upon their continued interest and success in selling our products. In addition, some of our third-party resellers are thinly capitalized or otherwise experiencing financial difficulties. The loss of a significant third-party reseller or our failure to develop new and viable third-party reseller relationships could limit our ability to sustain and grow our revenue. Furthermore, expansion or changes in the focus of our internal sales force, in an effort to increase third-party reseller sales or replace the loss of a significant third-party reseller, could require increased management attention and higher expenditures. 9 Our contracts with third-party resellers do not require a third-party reseller to purchase our products or services. In fact, many of our third-party resellers also offer the products of some of our competitors. We cannot guarantee that any of our third-party resellers will continue to market our products or devote significant resources to doing so. In addition, although we are actively working to manage potential channel conflicts and maintain strong third-party reseller relationships, certain third-party reseller relationships likely have been adversely affected by the introduction of our own platform product or our direct sales activities, which may have an unfavorable impact on revenue from certain third-party resellers. Furthermore, we will, from time to time, terminate or adjust some of our relationships with third-party resellers in order to address changing market conditions, adapt such relationships to our business strategy, resolve disputes, or for other reasons. Any such termination or adjustment could have a negative impact on our relationships with third-party resellers and our business, and result in decreased sales through third-party resellers or threatened or actual litigation. If our third-party resellers do not successfully market and sell our products or services for these or any other reasons, our sales could be adversely affected and our revenue could decline. In addition, our third-party resellers possess confidential information concerning our products and services, product release schedules and sales, marketing and third-party reseller operations. Although we have nondisclosure agreements with our third-party resellers, we cannot guarantee that any third-party reseller would not use our confidential information to compete with us. Speech software products and services generally, and our products and services in particular, may not achieve widespread acceptance, which could require us to modify our sales and marketing efforts and could limit our ability to successfully grow our business. The market for speech software products remains immature and is rapidly changing. In addition, some of our products are relatively new to the market. Our ability to increase revenue in the future depends on the acceptance by our customers, third-party resellers and end users of speech software solutions generally and our products and services in particular. The adoption of speech software products could be hindered by the perceived costs of licensing and deploying such products, as well as by the perceived deployment time and risks of this relatively new technology. Furthermore, enterprises that have invested substantial resources in existing call centers or touch-tone-based systems may be reluctant to replace their current systems with new products. Accordingly, in order to achieve commercial acceptance, we may have to educate prospective customers, including large, established enterprises and telecommunications companies, about the uses and benefits of speech software in general and our products in particular. We may also need to modify or increase our sales and marketing efforts, or adopt new marketing strategies, to achieve such education. If these efforts fail, prove excessively costly or unmanageable, or if speech software generally does not continue to achieve commercial acceptance, our business would be harmed. The continued development of the market for our products will depend upon the following factors, among others: • acceptance by businesses of the benefits of speech technology; • widespread and successful deployment of speech software applications; • end-user demand for services and solutions having a voice user interface; 10 • demand for new uses and applications of speech software technology, including adoption of voice user interfaces by companies that operate web-based and touch tone IVR self service solutions; • adoption of industry standards for speech software and related technologies; and • continuing improvements in hardware and telephony technology that may reduce the costs and deployment time of speech software solutions. Our products and services can have a long sales and implementation cycle and, as a result, our quarterly revenues and operating results may fluctuate. The sales cycles for our products have typically ranged from three to twelve months, depending on the size of the order and complexity of its terms, the amount of services we are providing, and whether the sale is made directly by us or indirectly through a third-party reseller. Speech products often require a significant expenditure by a customer. Accordingly, a customer’s decision to purchase our products and services typically requires a lengthy pre-purchase evaluation. We may spend significant time educating and providing information to prospective customers regarding the use and benefits of our products and services. During this evaluation period, we may expend substantial sales, technical, marketing and management resources in such efforts. Because of the length of the evaluation period, we are likely to experience a delay, occasionally significant, between the time we incur these expenditures and the time we generate revenues, if any, from such expenditures. Furthermore, such expenditures frequently do not result in a sale of our products. After purchase by a customer, it may take time and resources to complete any services we are providing and to integrate our software with the customer’s existing systems. If we are performing services that are essential to the functionality of the software, in connection with its implementation, we recognize license and service revenues based on the percentage of services completed, using contract accounting. In cases where the contract specifies milestones or acceptance criteria, we may not be able to recognize either license or service revenue until these conditions are met. We have in the past experienced, and may in the future experience, such delays in recognizing revenue. Consequently, the length of our sales and implementation cycles, the deployment process for our products, and the terms and conditions of our license and service arrangements often make it difficult to predict the quarter in which revenue recognition may occur and may cause license and service revenue and our operating results to vary significantly from quarter to quarter. We are exposed to general economic conditions, which may continue to harm our business. Over the past several years, there has been a global economic downturn, which has not begun to improve. If United States or global economic conditions deteriorate in the future, it is likely that capital spending will decline and our sales will be adversely affected. If such unfavorable economic conditions persist or worsen in the United States or internationally, such conditions will have a material adverse impact on our business, operating results and financial condition. 11 If we are unable to attract and retain key personnel, our business could be harmed. If any of our key employees were to leave, we could face substantial difficulty in hiring qualified successors and could experience a loss in productivity while any successor obtains the necessary training and experience. Our employment relationships are generally at-will and we have had key employees leave in the past. We cannot assure that one or more key employees will not leave in the future. We intend to continue to hire additional highly qualified personnel, including software engineers and operational personnel, but may not be able to attract, assimilate or retain qualified personnel in the future. Any failure to attract, integrate, motivate and retain these employees could harm our business. Our failure to successfully respond to and manage rapid change in the market for speech software could cause us to lose revenue and harm our business. It is essential that we continue to develop new products that achieve commercial acceptance. The speech software industry remains immature and is rapidly changing. Our future success will depend substantially upon our ability to enhance our existing products and to develop and introduce, on a timely and cost-effective basis, new products and features that meet changing third-party reseller and end-user requirements and incorporate technological advancements, such as products that speed deployment and accelerate customers’ return on investment, as well as achieve commercial acceptance. Commercial acceptance of new products and technologies that we may introduce will depend on, among other things, the ability of our services, products and technologies to meet and adapt to the needs of our target markets; the performance and price of our products and services and our competitors’ products and services; and our ability to deliver speech solutions, customer service and professional services directly and through our third-party resellers. If we are unable to develop or deploy new products and enhance functionalities or technologies to adapt to these changes, we may be unable to retain existing customers or attract new customers, which could materially harm our business. In addition, as we develop new products, sales of existing products may decrease. If we are unable to offset a decline in revenue from existing products with sales of new products, our business would be adversely affected. Speech products are not 100% accurate, and we could be subject to claims related to the performance of our products. Any claims, whether successful or unsuccessful, could result in significant costs and could damage our reputation. Speech recognition natural language understanding and authentication technologies, including our own, are not accurate in every instance. Our customers, which may include in the future financial institutions, using our products to provide important services to their customers including transferring funds to accounts and buying and selling securities could result in claims against our customers or us for losses incurred for any misrecognition of voice commands or incorrect authentication of a user’s voice in connection with these financial or other transactions. Although our contracts usually contain provisions designed to limit our exposure to such liability claims, a claim brought against us based on misrecognition or incorrect authentication, even if unsuccessful, could be time-consuming, divert management’s attention from our business operations, result in costly litigation and harm our reputation. If any such claim is successful, we could be exposed to an award of substantial damages and our reputation could be harmed greatly. Moreover, existing or future laws or unfavorable judicial decisions could limit the enforceability of limitations of liability, disclaimers of warranty or other protective provisions contained in many, but not all of, our contracts. 12 We may incur a variety of costs to engage in future acquisitions of companies, products or technologies, and the anticipated benefits of those acquisitions may never be realized. As a part of our business strategy, we may make acquisitions of, or significant investments in, complementary companies, products or technologies. Any future acquisitions of companies or technologies would be accompanied by risks such as: • difficulties in assimilating the operations, personnel and technologies of acquired companies; • diversion of our management’s attention from ongoing business concerns; • our potential inability to maximize our financial and strategic position through the successful incorporation of acquired technology and rights into our products and services; • additional expense associated with impairments of acquired assets, such as goodwill or acquired workforce; • increases in the risk of claims against us, related to the intellectual property or other activities of the businesses we acquire; • maintenance of uniform standards, controls, procedures and policies; and • impairment of existing relationships with employees, suppliers and customers as a result of the integration of new management personnel. We cannot guarantee that we will be able to successfully integrate any business, products or technologies, or related personnel that we might acquire in the future. Our inability to integrate successfully any business, products, technologies or personnel we may acquire in the future could materially harm our business. We are exposed to the liquidity problems of our customers. We may have difficulty collecting amounts owed to us. Certain of our customers and third-party resellers have experienced, and may in the future experience, credit-related issues. We perform ongoing credit evaluations of customers, but do not require collateral. However, in some instances we may provide longer payment terms. Should more customers than we anticipate experience liquidity issues, or if payment is not received on a timely basis, we may have difficulty collecting amounts owed to us by such customers, and our business, operating results and financial condition could be adversely impacted. 13 If the industry standards we support are not adopted as the standards for speech software, customers may not use our speech software products. The market for speech software remains immature and emerging and industry standards are still being established. We may not be competitive unless our products support changing industry standards; otherwise, customers may choose not to use our speech software products. The emergence of industry standards, whether through adoption by official standards committees or widespread usage, could require costly and time-consuming redesign of our products. If these standards become widespread and our products do not support them, our customers and potential customers may not purchase our products. Multiple standards in the marketplace could also make it difficult for us to ensure that our products will support all applicable standards, which could in turn result in decreased sales of our products. Furthermore, the existence of multiple standards could chill the market for speech software in general, until a dominant standard emerges. We rely on a continuous power supply to conduct our operations, and an energy crisis could disrupt our operations and increase our expenses. We currently do not have backup generators or alternate sources of power in the event of a blackout, and our current insurance does not provide coverage for any damages we, or our customers, may suffer as a result of any interruption in our power supply. If blackouts interrupt our power supply, we would be temporarily unable to continue operations at our facilities. If such interruption was lengthy or occurred repeatedly, it could adversely affect our ability to conduct operations, which could damage our reputation, harm our ability to retain existing customers and to obtain new customers, and result in lost revenue, any of which could substantially harm our business and results of operations. Information that we may provide to investors from time to time is accurate only as of the date we disseminate it and we undertake no obligation to update the information. From time to time, we may publicly disseminate forward-looking information or guidance in compliance with Regulation FD promulgated by the Securities and Exchange Commission. This information or guidance represents our outlook only as of the date that we disseminated it, and we undertake no obligation to provide updates to this information or guidance in our filings with the Securities and Exchange Commission or otherwise. RISKS RELATED TO OUR INTELLECTUAL PROPERTY AND TECHNOLOGY Our inability to adequately protect our proprietary technology could harm our ability to compete. Our future success and ability to compete depends in part upon our proprietary technology and our trademarks, which we attempt to protect through reliance upon a combination of patent, copyright, trademark and trade secret laws, as well as with our confidentiality procedures and contractual provisions. These legal protections afford only limited protection, and may be time-consuming and expensive to obtain, maintain or enforce. Further, despite our efforts, we may be unable to prevent third parties from infringing or misappropriating our intellectual property or to recover adequate compensation from any such infringers. 14 Although we have filed multiple U.S. patent applications, we have currently only been issued a small number of patents. There is no guarantee that we will be issued additional patents under our current or future patent applications. Any patents that are issued to us could be circumvented or challenged. If challenged, a patent might be invalidated or its claims might be substantially narrowed. Our intellectual property rights may not be adequate to provide us with a competitive advantage and, in any event, may not prevent competitors from entering the markets for our products. Additionally, our competitors could independently develop non-infringing technologies that are competitive with, equivalent to, or superior to our technology. Monitoring infringement and misappropriation of intellectual property can be difficult, and there is no guarantee that we would detect any infringement or misappropriation of our proprietary rights. Even if we do detect infringement or misappropriation of our proprietary rights, litigation to enforce these rights could cause us to divert financial and other resources away from our business operations. Further, we license our products internationally, and the laws of some foreign countries do not protect our proprietary rights to the same extent as the laws of the United States. Third parties may claim in the future that we are infringing their intellectual property and we could be exposed to significant litigation or licensing expenses or be prevented from selling our products if such claims are successful. We may be subject to claims that we or our customers may be infringing or contributing to the infringement of the intellectual property rights of others. We may be unaware of intellectual property rights of others that may cover some of our technologies and products. If it appears necessary or desirable, we may seek licenses for these intellectual property rights. However, we may not be able to obtain licenses from some or all claimants, the terms of any offered licenses may not be acceptable to us, and we may not be able to resolve disputes without litigation. Any litigation regarding intellectual property could be costly and time-consuming and could divert the attention of our management and key personnel from our business operations. In the event of a claim of intellectual property infringement, we may be required to enter into costly royalty or license agreements. Third parties claiming intellectual property infringement may be able to obtain injunctive or other equitable relief that could effectively block our ability to develop and sell our products. We may incur substantial costs enforcing or acquiring intellectual property rights and defending against third-party claims as a result of litigation or other proceedings. In connection with the enforcement of our own intellectual property rights, the acquisition of third-party intellectual property rights, or disputes relating to the validity or alleged infringement of third-party intellectual property rights, including patent rights, we may in the future be, subject to claims, negotiations or complex, protracted litigation. Intellectual property disputes and litigation are typically very costly and can be disruptive to our business operations by diverting the attention and energy of management and key technical personnel. We may incur significant costs in acquiring the necessary third party intellectual property rights for use in our products. Third party intellectual property disputes could subject us to significant liabilities, require us to enter into royalty and licensing arrangements on unfavorable terms, prevent us from manufacturing or licensing certain of our products, cause severe disruptions to our operations or the markets in which we compete, or require us to satisfy indemnification commitments with our customers including contractual provisions under various license arrangements. Any of these could seriously harm our business. 15 Any defects in, or other problems with, our products could harm our business and result in claims against us. Complex software products such as ours may contain errors, defects and bugs (collectively, “errors”). During the development of any product, we may discover errors. As a result, our products may take longer than expected to develop. In addition, we may discover that remedies for errors may be technologically unfeasible. Delivery of products with undetected errors, or reliability, quality or compatibility problems, could damage our reputation. The existence of errors, or reliability, quality or compatibility problems, could also cause interruptions, delays or cessations of sales to our customers. We could, as well, be required to expend significant capital and other resources to remedy these problems. In addition, customers whose businesses are disrupted by these errors, or reliability, quality or compatibility problems, could bring claims against us, the defense of which, even if successful, would likely be time-consuming and costly for us. Furthermore, if any such defense was not successful, we might be obligated to pay substantial damages, which could materially and adversely affect our operating results. RISKS RELATED TO OUR COMMON STOCK Because our common stock could remain under $5.00 per share, it could continue to be deemed a low-priced “Penny” stock, an investment in our common stock should be considered high risk and subject to marketability restrictions. Since our common stock is currently under $5.00 per share, it is considered a penny stock, as defined in Rule 3a51-1 under the Securities Exchange Act, it will be more difficult for investors to liquidate their investment even if and when a market develops for the common stock. If the trading price of the common stock stays below $5.00 per share, trading in the common stock is subject to the penny stock rules of the Securities Exchange Act specified in rules 15g-1 through 15g-10. Those rules require broker-dealers, before effecting transactions in any penny stock, to: · Deliver to the customer, and obtain a written receipt for, a disclosure document; · Disclose certain price information about the stock; · Disclose the amount of compensation received by the broker-dealer or any associated person of the broker-dealer; · Send monthly statements to customers with market and price information about the penny stock; and · In some circumstances, approve the purchaser’s account under certain standards and deliver written statements to the customer with information specified in the rules. Consequently, the penny stock rules may restrict the ability or willingness of broker-dealers to accept the common stock for deposit into an account or, if accepted for deposit, to sell the common stock and these restrictions may affect the ability of holders to sell their common stock in the secondary market and the price at which such holders can sell any such securities. These additional procedures could also limit our ability to raise additional capital in the future. 16 If we fail to remain current on our reporting requirements with the SEC, we could be removed from the OTC Bulletin Board, which would limit the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. Companies trading on the OTC Bulletin Board, such as us, generally must be reporting issuers under Section 12 of the Securities Exchange Act of 1934, as amended, and must be current in their reports under Section 13, in order to maintain price quotation privileges on the OTC Bulletin Board.More specifically, FINRA has enacted Rule 6530, which determines eligibility of issuers quoted on the OTC Bulletin Board by requiring an issuer to be current in its filings with the Commission.Pursuant to Rule 6530(e), if we file our reports late with the Commission three times in a two-year period or our securities are removed from the OTC Bulletin Board for failure to timely file twice in a two-year period, then we will be ineligible for quotation on the OTC Bulletin Board.As a result, the market liquidity for our securities could be severely adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market.As of the date of this filing, we have no late filings reported by FINRA. Our internal controls may be inadequate, which could cause our financial reporting to be unreliable and lead to misinformation being disseminated to the public. Our management is responsible for establishing and maintaining adequate internal control over financial reporting. As defined in Exchange Act Rule 13a-15(f), internal control over financial reporting is a process designed by, or under the supervision of, the principal executive and principal financial officer and effected by the board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: (i) pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of Voice Assist; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of Voice Assist are being made only in accordance with authorizations of management and directors of Voice Assist, and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of Voice Assist’s assets that could have a material effect on the financial statements. We have two individuals performing the functions of all officers and directors. These individuals developed our internal control procedures and are responsible for monitoring and ensuring compliance with those procedures. As a result, our internal controls are, at this time, inadequate or ineffective which could cause our financial reporting to be unreliable and lead to misinformation being disseminated to the public. Investors relying upon this misinformation may make an uninformed investment decision. 17 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION This Management’s Discussion and Analysis is intended to provide additional understanding about the Company and its planned operations developing and marketing speech recognition based virtual assistants. OVERVIEW AND OUTLOOK Background On July 22, 2010 Voice Assist, Inc., formerly Musician’s Exchange, entered into agreements with SpeechPhone LLC, MDM Intellectual Property LLC, SpeechCard LLC, and Voice Assist LLC for the acquisition of essentially all the assets of the above entities. As a result of the asset acquisitions, which occurred on September 30, 2010, our entire operations are currently based upon the operations of the assets acquired. We have prepared the Estimated Pro Forma Consolidated Balance Sheet and Statement of Operations presentation, which is timed as a result of the Agreements entered into by and among SpeechPhone LLC, MDM Intellectual Property LLC, SpeechCard LLC, and Voice Assist LLC effective as of September 30, 2010. Pro forma Unaudited Balance Sheet & Statement of Operations The following pro forma unaudited consolidated financial information gives effect to the Agreements entered into by and among SpeechPhone LLC, MDM Intellectual Property LLC, SpeechCard LLC, and Voice Assist LLC effective as of September 30, 2010. The pro forma balance sheet assumes the transactions occurred as of September 30, 2010. The pro forma unaudited and un-reviewed consolidated financial information is presented for illustrative purposes only. It is not necessarily indicative of the operating results or financial position that would have occurred if the reverse merger acquisition had been consummated at the period indicated, nor is such information indicative of the future operating results or financial position of Voice Assist. Additionally, for a complete review of the information contained in the pro forma unaudited consolidated financial information, you should refer to the audited consolidated financial information for years ended December 31, 2009, and the unaudited consolidated financial information for period ended June 30, 2010. The acquisition was accounted for as a recapitalization effected by an exchange of shares for the assets, wherein SpeechPhone LLC and related entities are considered the acquirer for accounting and financial reporting purposes. 18 Voice Assist, Inc. (formerly Musician's Exchange) and SpeechPhone, LLC and Related Entities Pro-Forma Condensed Consolidated Balance Sheet June 30, 2010 (unaudited) Historical Pro-Forma Pro-Forma Voice Assist Speechphone Adjustments Consolidated ASSETS Current assets: Cash $ $
